 Case 2:20-cv-11769-JFW-KK Document 79 Filed 06/11/21 Page 1 of 2 Page ID #:3050



 1                                                                                  JS6

 2
 3
 4
 5
 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11
12 CHARANJOT SINGH and MANPREET                           Case No. 2:20-cv-11769- JFW(KKx)
13 DHILLON,
                                                          JUDGMENT
14                     Plaintiff,
15                     vs.
16 7-ELEVEN, INC., a Texas Corporation,
17
             Defendant.
18
19
20
21            Pursuant to this Court's June 3, 2021 Order (Dkt 69) and Statement of Decision
22 (Dkt 70) granting Defendant 7-Eleven, Inc.'s motion for summary judgment,
23      IT IS ORDERED, ADJUDGED, AND DECREED that:
24      1.     Plaintiffs Charanjot Singh's and Manpreet Dhillon’s claims are dismissed
25             with prejudice;
26            2.       Plaintiffs shall take nothing by their action;
27            3.       Defendant 7-Eleven, Inc. is the prevailing party, and its costs shall be taxed
28                     to Plaintiffs; and

     SEV05-28:3058802_1:6-10-21                        -1-
                                                   JUDGMENT
Case 2:20-cv-11769-JFW-KK Document 79 Filed 06/11/21 Page 2 of 2 Page ID #:3051
